Citation Nr: 1509993	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  09-06 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability.
 
2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board denied the appeal from that decision in September 2012.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In a Memorandum Decision dated May 2014, CAVC vacated the Board's September 2012 denial of service connection and remanded the case for readjudication consistent with the decision.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1.  The medical evidence of record does not show any left knee disability.
 
2.  The Veteran does not have a current right knee disability that is related to any aspect of his military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).
 
2.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a March 2008 letter to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  The claim file includes his service treatment records, post-service medical records and lay statements from the Veteran in support of his claims.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate his claims.  The Board is also unaware of any such outstanding evidence or information and has found nothing in a review of the claims file to suggest that there is any outstanding evidence which VA has a duty to obtain. 

The Veteran has not been afforded a VA examination for his claim seeking service connection claim for bilateral knee disabilities; however, based on the evidence in this case, the Board finds that an examination is not necessary.  As is discussed in greater detail below, a review of the medical evidence of record notes the Veteran's history of left knee pain in the distant past, but there is no medical evidence reflecting either a currently diagnosed left knee condition or persistent/recurrent symptoms that would warrant a VA examination.  The Board has noted that under Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), evidence dating prior to the pendency of the current claim may be relevant to determining the existence and/or nature of a disability during the pendency of the claim.  However, in the present case evidence dated many years prior to the claim shows only complaints of pain and does not show the existence of any chronic disability such as arthritis of the left knee which might be expected to continue to exist currently.  Further, there is no evidence indicating that any current right knee disability may be related to an event in service (such as climbing poles or almost falling off a 20 foot pole), so as to warrant a duty to provide VA examination with clinical opinion as to a possible relationship between any current right knee disorder and military service.  

In this case, even assuming for the sake of argument that the Veteran sustained a right knee injury in service, the Veteran has not presented evidence that his present right knee condition may be related to any incident of active duty service, such as a medical opinion or evidence of continuity of symptomatology.  The Veteran's own opinion that "I feel that my bilateral knee condition is due to my service" is insufficient to trigger the duty to assist as he is not competent to render an opinion as to the etiology of a disorder such as arthritis.  As such, the Board finds that VA examinations for his claimed bilateral knee conditions are not warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Service Connection

The Veteran contends that he developed bilateral knee disabilities as a result of working in communications as a wireman with job responsibilities that included setting poles and climbing poles to string wire.  For the reasons set forth below, however, the Board finds no basis to grant the Veteran's claims.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992). 

In his claim for benefits, the Veteran maintained that he developed bilateral knee problems while setting poles and hanging on poles while stringing wires.  Further, he stated that "he fell off several poles during this time and was constantly climbing."  Further, the Veteran stated that he never complained about his knee problems "as our Unit was under enough stress without 'whiners.'"

Left knee

A review of the Veteran's service treatment records show no records of complaints, treatment or diagnoses related to any left knee condition.  His August 1969 pre-induction examination report reflects normal clinical findings for the lower extremities, and no left knee condition was noted upon entry onto active duty service.  His October 1971 separation examination report also notes normal clinical findings for the lower extremities, and no left knee condition is noted.

A review of the Veteran's post-service VA medical records does reflect that "osteoarthrosis involving the knee" is noted on the Veteran's problem list.  As CAVC noted in its May 2014 Memorandum Decision, it is unclear whether this notation on the Veteran's problem list applies to his right, left, or both knees.   However, none of the Veteran's VA treatment records show any complaints, treatment or diagnoses related to a left knee condition.  Further, a May 2009 VA treatment record notes the Veteran's medical history of right knee problems.  As documented in detail below, the Veteran does have multiple medical records that reflect treatment for a right knee condition.  Notably, a May 1986 private treatment record shows that the Veteran was admitted to the hospital with a primary admitting diagnosis of torn medial meniscus to his right knee.  Given the lengthy history of right knee problems, the Board finds that the 2009 VA treatment record containing a diagnosis of osteoarthritis involving the knee refers only to the right knee and not to the left.  

The only medical evidence supporting the Veteran's contention of a left knee condition is reflected in a May 1986 private physical therapy note which states that the Veteran complained of bilateral knee pain for the past four years.  No assessment of the Veteran's left knee was documented in this treatment record.  A review of the remainder of the Veteran's private and VA treatment records on file, as well as the remainder of the evidence in the Veteran's claims file, does not elicit any evidence demonstrating that the Veteran has ever sought treatment or been diagnosed with any left knee condition or complaints of left knee pain beyond the single instance in which he complained of bilateral knee pain in May 1986.  

The Board recognizes that the Veteran is competent to report a history of left knee symptoms, including pain and limitation of motion, which are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran, in fact, complained of bilateral knee pain, as reflected in his May 1986 private physical therapy note.  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

The Board has not found any evidence in the medical records on file or in any part of the Veteran's claims file which indicates that he has ever been diagnosed with a left knee disability of any kind.  Based on a careful review of the evidence, the Board finds that service connection for a left knee condition is not warranted as the evidence in the record weighs against a finding that the Veteran has ever been diagnosed with any left knee disorder.  

As there is no current diagnosis of any left knee condition, service connection is not warranted on either a direct or presumptive basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Right knee

As noted above, the Veteran's service treatment records show no complaints, treatment or diagnoses related to any right knee condition.  Further, there is no opinion of record commenting on the etiology of the Veteran's right knee condition.   

The Veteran contended in his February 2009 substantive appeal that he was a lineman in service and had to climb many poles using his knees and arms to support himself, and that he feels that caused damage to his knees.  He also related one accident while climbing a pole when he "almost fell about 20 feet" and caught himself.  However, he does not specifically state that he sustained an injury to either knee during service.  For the sake of argument, the Board will assume that the pole climbing (and almost falling) caused strain on the knees.  

Nevertheless, to the extent the Veteran contends that his in-service duties ultimately caused him to develop a right knee disability, the Board finds the Veteran's statements to not be competent.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a complex medical matter, such as an etiological relationship between a current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board also finds it noteworthy that the Veteran has never explicitly made the contention that he has dealt with persistent or continuous right knee problems since his discharge from active duty service.  Rather, the Veteran in his November 2007 claim vaguely asserted that he "developed knee problems" while climbing poles and stringing wires in service.  To the extent that the Veteran's contentions can be interpreted to mean that he has had persistent right knee problems since active duty service, these contentions are inconsistent with the medical evidence of record, particularly statements the Veteran has made to medical providers as noted in the contemporaneous medical evidence of record.  

The Veteran's October 1971 separation examination report showed normal clinical findings for the Veteran's lower extremities.  The Board finds that the Veteran's claim of being unable to report medical problems in service due to wishing to avoid imposing stress on his unit is an unconvincing explanation in the context of a separation examination where he would have already been taken away from his normal duties and would have been in the presence of medical personnel.  Thus, the normal separation examination weighs against a finding of continuity of symptoms since climbing poles in service.

There are no treatment records pertaining to the right knee until over 14 years after separation from service.  A review of the Veteran's post-service treatment records does not provide any indication that the onset of his right knee problems began in service.  Regarding the right knee, the evidence of record shows that the Veteran underwent a medial meniscectomy in May 1986.  The first medical evidence of a right knee disability appears in the medical records in 1986, almost 15 years after his separation from service.  Although records note right knee pain of several years duration, at least one May 1986 record notes that the problems originated four years earlier.  That record would indicate the disability has its onset in 1982, more than 10 years after his separation from service.  

The Board has noted that the Court order suggested that the history provided in 1986 of having bilateral knee problems for the past four years leaves open the possibility that there had been unilateral knee problems present for a longer period of time.  The Board finds such an interpretation of the evidence to be highly unlikely.  If a right knee symptom had been present for more than four years (i.e., prior to 1982) then it would have been a simple matter for the medical personnel in 1986 to have recorded such a history.  The fact that they did not do so strongly suggests that no such history of unilateral knee problems existing more than four years was reported.  The Board also notes that the May 1986 record showing a complaint of "right knee pain for several years duration" further confirms that the onset of the right knee pain had been sometime after service as the phrase several years suggests a period shorter than the almost 15 year period since separation from service in 1971 until 1986.  

The Board finds such medical evidence to be more probative because the Veteran's reports of symptoms were made in order to receive proper treatment and during medical examination to determine the nature of his disabilities, as opposed to in statements to support his claims for monetary compensation.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons); Fed.R.Evid. 803 (4) (generally finding reliable statements for the purposes of medical diagnosis or treatment).  Therefore, the Board finds the Veteran to be not credible as to his reports that he developed chronic knee problems in service and his statements are afforded no probative weight.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for a right knee disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49(1990).








ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


